Citation Nr: 1756191	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  17-05 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a left eye disability, and if so, whether service connection is warranted.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to April 1956 in the United States Army.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

As a procedural matter, the Veteran originally filed a claim for service connection for a left eye disability in July 2014.  The Veteran subsequently filed an application for a TDIU on April 1, 2015.  The April 29, 2015 rating decision addressed the Veteran's claims for service connection for a left eye disability on a new and material evidence basis and a claim for a TDIU, as relevant here.  The Veteran filed a notice of disagreement to the denial of service connection for a left eye disability and to the denial of a TDIU.  The record contains two VA Form 9s, dated in January and February 2017.  One VA-9 limited the appeal to the left eye claim.  The other VA9 limited the appeal, in pertinent part, to the issues regarding the left eye disability and TDIU.  In May 2017, only the left eye claim was certified to the Board.  

The Veteran and his son testified at a hearing held in August 2017 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record and has been reviewed. 

During the preconference hearing, the Veteran's representative clarified that the Veteran intended to pursue both the left eye and TDIU claims and did so on at least one of the VA Form 9s.  Given these circumstances, and the fact that the Veteran clarified during the pre-hearing conference that he was under the impression that the claim for a TDIU was still in appellate status and he presented testimony on the issue, the Board finds that is within its jurisdiction and currently before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Below, the Board reopens the service connection claim for a left eye disability.  The reopened claim and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 2012 rating decision denied service connection for a left eye disability.  The Veteran did not submit a timely notice of disagreement to the rating decision and additional relevant evidence was not received within one year of the notice to the Veteran of the rating decision.  

2.  New evidence received since the October 2012 final rating decision raises a reasonable possibility of substantiating the service connection claim for a left eye disability.  


CONCLUSIONS OF LAW

1.  The October 2012 rating decision that denied service connection for a left eye disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  Evidence received subsequent to the last final rating decision is new and material to the claim for service connection for a left eye disability and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  To the extent that the request to reopen the claim for service connection for a left eye disability is granted, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Petition to Reopen Service Connection for a Left Eye Disability.

The Veteran seeks to reopen a previously denied service connection claim for a left eye disability, to include left retinal detachment and left eye total blindness.  

To reopen a claim, new and material evidence must be presented or secured.  
38 U.S.C. § 5108 (2012).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

The evidence of record before the RO in October 2012 included the Veteran's service treatment records, VA and private treatment records, statements from the Veteran, and statements from the Veteran's spouse and children.  According to the October 2012 notification letter, the RO denied the claim because there was no evidence of an eye injury in the service treatment record and no evidence of a nexus between the current eye disability and service.  The Veteran did not file a timely notice of disagreement to this rating decision and no relevant evidence was submitted or obtained within one year of notification of the October 2012 rating decision.  Accordingly, the October 2012 rating decision is final.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  

The evidence received since the October 2012 final rating decision pertinent the claim at hand includes the Veteran's testimony at a Board hearing, in which he describes hitting his head on ice after parachuting out of an airplane during service.  The Veteran attributes the post-discharge retinal detachment to this in-service event, and this contention has not been considered previously by the RO.  The Veteran's testimony must be presumed credible for the limited purpose of evaluating whether the claim should be reopened.  As this new evidence relates to the basis of the prior final denial, it is material to the claim, which warrants that the claim be reopened.

ORDER

As new and material evidence has been received, the service connection claim for a left eye disability is reopened.  To this extent only, the appeal is granted. 


REMAND

The service connection claim for a left eye disability is reopened.  For the reasons expressed below, the Board finds that additional development is necessary prior to analyzing the merits of the claim. 

The Veteran contends that he hit his head on ice after parachuting from an airplane in service.  The Veteran further contends this injury caused or is otherwise related to the left eye retinal detachments which occurred after discharge from service.  The Veteran should be afforded a VA examination to determine if this reported in-service event caused or is otherwise related to the post-discharge retinal detachment, left eye total blindness, glaucoma, cataracts, or any other currently diagnosed left eye disability.  

Additionally, the TDIU claim also must be remanded because it is inextricably intertwined with the determination of the service connection claim for the left eye disability.  A decision by the Board before determination has been made on the service connection claim would be premature.  See Henderson v. West, 12 Vet. App. 11 (1998). 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate with the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the etiology of all currently diagnosed left eye disabilities.  The examiner must review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

A review of the complete claims file is imperative; however, attention is called to (i) the December 1954 service treatment records that report irregular discoloration of the eyelids and treatment for an eye infection, (ii) the 2017 hearing testimony, and (iii) DD-214 showing receipt of a Parachutist Badge.   

Then, after examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a)  Indicate all current left eye disabilities during the claims period on appeal.  
	
(b).  As to each currently diagnosed left eye disability, provide an etiology opinion as to whether each had its onset during active service or is otherwise related to it.  **Specifically discuss the Veteran's contention that while parachuting during service in the winter of 1953, the wind changed causing him to hit his head hard on the ice.  

A complete rationale should be provided.

3.  Upon completion of the above development, and any additional development deemed appropriate, the issue should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


